Title: To John Adams from Philip Mazzei, 30 July 1782
From: Mazzei, Philip
To: Adams, John



Florence 30. July 1782
Sir

The honour of your Excellency’s letter of the 3d. instt. has afforded me a great satisfaction on many accounts, but particularly for the information of the flourishing state of our dear Country.
I hope you will have received before this my preceding of 28. ulto., to which I refer you in regard to the intentions of the European Courts. What your Excellency says on that subject confirms me in my opinion, which has been for some time, and is, that those Powers who should think of joining England, would receive much greater injury by it, than they could do to us. My reply to this Sovereign, as mentioned in my preceding, relative to our Independence, is a clear prove of my way of thinking on that head.

The most dangerous intrigues alluded to in my letter of 21st. May, have been carried on within the circumference of the United Provinces; and I think I was justifiable in calling them not only refined, but even most refined, when I consider that the honest party have not been able to prove them clearly enough, as to bring the guilty to a legal punishement, and that, notwithstanding the precautions already taken, they still exist, to the prejudice of the good Cause, though in much lesser degree. The intrigues of the foreign Courts could not be kept secret, as your Excellency justly observes; but a domestick Enemy, provided of a number of Satellites in almost every department to shelter him, is the Devil. I hope to be sufficiently understood.
I have been much pleased with your Excellency’s prognostick in regard to Irland, because you would not speak without some good foundations; I cannot however be so sanguine in my expectations on that point. I cannot flatter myself with the hope of an alliance with that Kingdom. It seems to me, that if the Irish are united in their claim about external Legislation England will acquiesce in it; that they will lose the point if they are not united.
Your reflections on the barbarous conduct of England cannot be in my opinion better adequate. I make no doubt but we shall pay due regard to it, and behave with gratitude and affection to our Friends, as a Nation; I have however my doubts about a good number of our People, who I am afraid will individually pass over it, and suffer to be lead by old prejudices in favour of a Country, which in point of justice, honour, and delicacy ought for ever to be detested by us. I wish with all my heart that I may be mistaken.
The intense uncommon heat of the Season has reduced me so low, that it will be impossible for me to undertake a journey before the middle of September; therefore I must beg your Excelly’s favour to let me Know before I set out from this place, whether my preceding came safely to your hands, and if you have thought proper to send a copy of it in your cipher to America. I don’t mean to abuse your Excellency’s compleasance but for the certainty of it, while I express my hearty thanks for your very obliging, satisfactory, and friendly letter. And I have the honour to be most respectfully, Sir, your Excellency’s most Humble & most Obedient Servant

Philip Mazzei

